Citation Nr: 0501162	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-08 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
a bilateral foot disorder, to include pes planus.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel








INTRODUCTION

The veteran served on active duty from March 1964 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied service 
connection for a generalized anxiety disorder not otherwise 
specified, with associated depression (claimed as nerves), 
and granted service connection for bilateral pes planus with 
healed stress fracture of the heels, rated at 10 percent, 
effective August 2002.

A notice of disagreement was received in January 2003.  A 
statement of the case was issued in March 2003, and a timely 
appeal was filed in March 2003.

In February 2004, the Board remanded both issues on appeal 
for further development, including obtaining Social Security 
records, a VA psychiatric examination, and a VA medical 
examination to determine the nature and extent of the 
veteran's foot disorder.

In an August 2004 rating decision, the RO granted service 
connection for a major depressive disorder with auditory 
hallucinations, rated at 100 percent, effective August 2002.  
As that constitutes a complete grant of the benefit sought, 
that issue is no longer on appeal.

In that same August 2004 rating decision, the RO granted an 
increase from 10 percent to 30 percent for bilateral pes 
planus.  A supplemental statement of the case on the issue of 
an increased initial rating for bilateral pes planus was 
issued in August 2004.





FINDING OF FACT

The veteran's bilateral pes planus is manifested by chronic 
pain with prolonged walking, standing, and impact activities; 
characteristic callosities; with 10 degrees of hallux valgus 
on the right, and 20 degrees of hallux valgus on the left, on 
weight bearing.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent have not 
been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In an August 2002 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to provide any additional 
evidence in his possession.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

It is noted that the original rating decision on appeal for 
service connection for bilateral pes planus was issued in 
January 2003, four months after VCAA notification.  
Therefore, the timing requirement of Pelegrini is satisfied.  
The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

In March 2004, following a February 2004 Board remand, the 
veteran was again notified of the information and evidence 
needed to substantiate and complete his claim, of what part 
of that evidence he was to provide, and what part VA would 
attempt to obtain for him.

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran has been afforded VA medical 
examinations in November 2002 and June 2004 in connection 
with his claim for service connection for bilateral pes 
planus.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

In November 2002, the veteran was afforded a VA medical 
examination for his claim of bilateral pes planus.  The 
examining physician diagnosed flexible pes planus, 
symptomatic; however, he failed to provide an opinion 
regarding severity.

Following a February 2004 Board remand, the veteran was 
afforded another VA medical examination in June 2004.  The 
examiner noted that the veteran had chronic pain; wore 
orthopedic shoes with orthotics that alleviated the pain; 
that prolonged walking, standing and impact activities 
aggravated his condition; and that the veteran avoided all 
impact weight bearing activities.  Additionally, the veteran 
had normal posture; had a wide based gait; had an abnormal 
shoe wear pattern; and alignment of Achilles tendon weight 
bearing showed 10 degrees of valgus.  There was 10 degrees of 
hallux valgus of the right foot and 20 degrees on the left 
foot, and 45 degrees of range of motion (ROM) was lost with 
repetitive movement.  X-rays showed a mild overall decrease 
in mineralization and mild degenerative changes of the small 
joints bilaterally.

No pain was noted during range of motion testing, and there 
was no plantar tenderness.  Pedal pulses were present.

The diagnostic impression was pes planus with weight bearing; 
hallux valgus deformity, left greater than right; venous 
stasis; significant disability for all weight bearing and 
impact activities; with X-ray findings of mild degenerative 
joint disease.

Based upon the June 2004 VA medical examination the RO 
granted an increased rating for bilateral pes planus from 10 
percent to 30 percent, effective August 2002, the date of the 
claim for service connection.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R., Part 4.  The rating schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1,4.2, and 4.41 (2004).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of the disability present.  38 C.F.R. 
§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Although the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

There is a distinction between a claim based on the veteran's 
disagreement with the initial rating (a claim for an original 
rating) and a claim for an increased rating.  Separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  As the veteran's 
claims for increase arise from disagreement with the rating 
assigned following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court 
in Fenderson, would be appropriate.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

Pes planus is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5276, acquired flatfoot.

A mild condition, with symptoms relieved by built-up 
shoe or arch support is rated at zero percent.

A moderate condition, with weight-bearing line over or 
medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, 
bilateral or unilateral, is rated at 10 percent.

A severe condition, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling 
on use, characteristic callosities is rated at 20 
percent, unilateral, and 30 percent, bilateral.

A pronounced condition, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic 
shoes or appliances, is rated at 30 percent, unilateral, 
and 50 percent, bilateral.  

38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).

Analysis

There is competent medical evidence that the veteran has 
characteristic callosities; objective evidence of marked 
deformity demonstrated by 10 degrees of hallux valgus on the 
right and 20 degrees of hallux valgus on the left with weight 
bearing; and pain on walking, standing, and impact 
activities, bilaterally.  Those manifestations approximate 
the criteria specified for a 30 percent rating.

A 50 percent rating requires a showing of marked pronation, 
extreme tenderness, a marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.

The June 2004 VA medical examination report reflects only 
moderate pronation, no plantar tenderness, no spasm noted, 
and some alleviation of pain with orthopedic shoes.  The 
criteria for a 50 percent rating are not met.

Nor does the disability picture more nearly approximate the 
criteria required for the 50 percent rating than the 30 
percent rating and, consequently, the higher rating is not 
warranted.


ORDER

Entitlement to an initial rating greater than 30 percent for 
a bilateral foot disorder, to include pes planus, is denied.





	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


